The opinion of the court was delivered by
Lowrie, J.
We are unable to find fault, either for error or deficiency, with the charge of the court; but we think that Andrew Leech was a competent witness. He was a joint contractor with the defendant, but he was not a party to this suit and could not be, for the plaintiff had previously accepted a judgment against him in. a separate action. If he had any interest, it was rather against than for this defendant, so as to make him contribute to the debt. Neither interest nor any rule of policy excludes him: 16 Pick. 501; 6 Bing. 306; 7 Id. 395.
Judgment reversed and a new trial awarded.